Citation Nr: 1720682	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  07-37 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to January 29, 2009, and in excess of 20 percent from January 29, 2009, for a lumbar spine disability, including degenerative disc disease, mechanical low back pain, and mild central stenosis at L4-5 with herniated nucleus pulposus at L5-S1 on the right.

2.  Entitlement to an initial rating in excess of 10 percent prior to January 13, 2011, and in excess of 20 percent thereafter for degenerative disc disease of the cervical spine.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU), prior to June 5, 2012.




REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The Veteran had active military service from August 1972 to August 1992.  The Veteran died in March 2016.  The appellant has been accepted as the Veteran's substitute for the purpose of processing this appeal to completion.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2005 and October 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The jurisdiction of the appeal was later transferred to the RO in St. Paul, Minnesota.

The appeal was last remanded on its merits in November 2014 for additional development.  That development has been accomplished and the case is ready for adjudication.  Thereafter, the appeal was dismissed in May 2016 due to the Veteran's death during the course of appeal.  Since that time, the appellant has become the Veteran's substitute in that appeal.  

The issue of entitlement to TDIU prior to June 5, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability was not productive of flexion of 30 degrees but not greater than 60 degrees, or combined ranged of motion of the thoracolumbar spine not greater than 120 degrees, or incapacitating episodes of the lumbar spine having a total of 2 weeks but less than 4 weeks during the prior 12 months, prior to January 29, 2009.  

2.  From January 29, 2009, the Veteran's lumbar spine disability was not productive of forward flexion of 30 degrees or less, or favorable anklylosis of the entire thoracolumbar spine, or incapacitating episodes of the lumbar spine having a total of 4 weeks but less than 6 weeks during the prior 12 months, from January 29, 2009.  

3.  Prior to January 13, 2011, the Veteran's cervical spine degenerative disc disease was not productive of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or incapacitating episodes of the cervical spine having a total of 2 weeks but less than 4 weeks during the prior 12 months.  

4.  From January 13, 2011, the Veteran's cervical spine degenerative disc disease was not productive of forward flexion of 15 degrees or less, ankylosis or intervertebral disc syndrome with incapacitation of at least 4 weeks but less than 6 weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for lumbar spine disability, prior to January 29, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5243 (2016) 

2.  The criteria for a rating in excess of 20 percent for lumbar spine disability, , since January 29, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5243 (2016).

3.  The criteria for a rating in excess of 10 percent for cervical spine prior to January 13, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5243 (2016).  

4.  The criteria for a rating in excess of 20 percent for cervical spine from January 13, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5243 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As noted above, the case was remanded by the Board in November 2014 for additional evidentiary development.  VA has complied with the remand orders of the Board and an SSOC was provided following the review of additional evidence.  See Stegall v. West, 11 Vet. App. 268 (1998).

Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for that higher rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  All reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3. 

The Veteran's entire history is reviewed when making disability ratings. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has held that VA adjudicators must analyze the evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40 , which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  

Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in. See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. See Burton v. Shinseki, 25 Vet. App. 1 (2011).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  

Lumbar Spine

Service connection was granted for mechanical low back pain by rating decision of January 1993.  A noncompensable rating was awarded, effective September 1992.  By rating decision of July 1995, the rating for the Veteran's low back disability was increased to 10 percent, effective February 1995.  The Veteran's low back rating was continued at 10 percent.  By rating decision of March 2009, service connection for degenerative disc disease of the lumbar spine (also claimed as central stenosis at L4-5 with herniated nucleus pulposus at L5-S1 on the right) was granted and combined with the previously service-connected mechanical low back pain, with an evaluation of 10 percent, effective December 2006.  The rating was increased to 20 percent, effective January 29, 2009.  This rating has been in effect since that time.   The appellant, in place of the Veteran as his substitute, contends that higher disability ratings are warranted.  

The diagnostic code criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243.  Under these relevant provisions, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height is rated at 10 percent.  § C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2016).

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  
Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id.  Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Id.  

The Board acknowledges that rating the spine includes consideration of any associated neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See 38 C.F.R. 
 § 4.71a, Note 1 (2016).  While the Veteran and others have shown to occasionally have reported bowel and bladder incontinence, the medical evidence does not demonstrate that any such symptoms are due to a lumbar spine disability.  Additionally, by rating decision of August 2007, service connection for bilateral peripheral neuropathy of the lower extremities was denied.  The Veteran was notified of the denial in a letter of the same month and did not appeal the denial.  The decision is now final.  Therefore, the Veteran does not warrant a separate compensable rating for neurological abnormalities in connection with his lumbar disability.  

In addition, intervertebral disc syndrome (IVDS) may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25.

The Veteran would be entitled to a 60 percent evaluation if the evidence of record reflects that he has IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).  

The Veteran would be entitled to a 40 percent evaluation if the evidence of record reflects that he has IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.

The Veteran would be entitled to a 20 percent evaluation if the evidence of record reflects that he has IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Id.

The Veteran would be entitled to a 10 percent evaluation if the evidence of record reflects that he has IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  Id.

Note (1) to DC 5243 explains that for purposes of evaluations under the Diagnostic Code pertaining to IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The evidence of record does not demonstrate that a disability rating in excess of 10 percent is warranted prior to January 13, 2011, or in excess of 20 percent thereafter.  

Neither VA nor private treatment records demonstrate intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  Nor do they forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  

VA examinations dated in April 2008 and July 2009 demonstrate forward flexion greater than 60 degrees and combined range of motion greater than 120 degrees.  Muscle spasm and guarding are not severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  Similarly, a February 2005 Tennessee Disability Determination for Social Security Disability report revealed range of motion of the lumbar spine showed flexion of 80 degrees, extension of 20 degrees, and right and left lateral flexion of 20 degrees.  

Of note, the findings of the November 2004 VA examiner are found to vary from those above.  In that report, range of motion was taken in seated position, left and right lateral flexion to 19 degrees, extension to 0, forward flexion to 22 right rotation 19 left rotation 15, all with complaints of significant pain and pain to straight leg.  Soft touch revealed significant jump and complaints of severe pain.  

While these findings differ from those described above and would result on a higher disability rating based on range of motion, here the examiner noted that the Veteran's symptoms and diffuse severe pain on exam were "markedly out of proportion to any objective radiologic findings."  The examiner stated that the Veteran's complaints were outside what would be expected from a chronic lumbar sprain or unilateral radiculopathy.  

The Board is obligated to consider not only the range of motion and medical findings reported above, but also the Veteran's subjective complaints.  However, for the reasons described below, the Veteran's testimony is found to lack credibility.  

Included in the claims file is a report from a private investigator which notes having observed the Veteran in December 2004, April 2005 and July 2005.  That investigation included observations of the Veteran exiting and entering vehicles in a normal matter, unloading large and small objects over-handed into a trash dump bending at the waist and spraying a lawn, grabbing a large 50 lb. bag into a truck bag and later carrying it towards his shed.  These findings contradict the late Veteran's claims that he was unable to mobilize due to back pain.  

The claims file additionally includes a July 2005 deposition in which the Veteran reported under oath that he had not married Ms. L.Q. which is directly contradicted by a marriage certificate in the claims file which demonstrates the Veteran's marriage to L.Q. on November 13, 2004.  Similarly, while the Veteran is shown to state that he did not remember whether he was in a romantic relationship with L.Q., as noted in the deposition, the Veteran's treatment records clearly demonstrate the Veteran holding L.Q. out as his spouse, significant other and girlfriend soon after a divorce.  

The claims file further includes a May 2005 Report of Investigation from the Cooperative  Disability Investigations Unit noting that the Veteran might be exaggerating his disability.  The report includes observations of the Veteran driving a tractor, climbing out of the tractor and bending over to pump air into a tire.  It was noted that when approached the Veteran stood, walked and bent over with no visible sign of difficulty or discomfort.  The Veteran was seen sitting, standing and walking without difficulty on other occasions.  Such findings cause the Board to assign no probative weight to the Veteran's past statements as to the limitations caused by back pain.  Similarly, the Board notes that the claims file includes multiple statements from the Veteran's friends and family members as to his limitations caused by his back pain.  Given that these statements were made in part based upon the Veteran's own complaints of pain, they too are afforded less probative weight than the observations of medical professionals. 

In sum, prior to January 29, 2009, the Veteran's lumbar spine disability has warranted no more than a 10 percent rating based upon the General Rating Formula for Diseases and Injuries of the Spine.  On only one occasion, at a November 2004 VA examination, were the Veteran's symptoms found to be markedly lower.  At that time, the examiner specifically indicated, in pertinent part, that the Veteran's lumbar symptoms were out of proportion to any of the objective findings and the Veteran had significant cognitive deficits at the time that could not be explained in light of the bases of his lumbar spine pathology.  At no other time prior to January 29, 2009, has the Veteran's lumbar spine disability shown forward flexion greater than 30 degrees, but less than 60 degrees, or the combined range of motion of the thoracolumbar spine to be not greater than 120 degrees, or muscle spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, sufficient to warrant a 20 percent rating.  

Since January 29, 2009, neither the Veteran's January 2011, November 2011, April 2011 and August 2014 VA examinations nor private or VA treatment records have demonstrated at any time forward flexion 30 degrees or less or favorable ankylosis of the thoracolumbar spine, which is necessary to warrant a 40 percent rating.  Additionally, at no time is the Veteran found to have intervertebral disc syndrome which renders the Veteran incapacitated for a total duration of least four weeks but less than six weeks during the past 12 months.  Accordingly, disability ratings in excess of 10 percent prior to January 29, 2009, and in excess of 20 percent thereafter are not warranted.

Cervical Spine

The substitute, in place of the Veteran, asserts that a disability rating in excess of 10 percent prior to January 13, 2011 and that a disability rating in excess of 20 percent thereafter is warranted for a cervical spine disability.  The Veteran was originally awarded an evaluation of 10 percent, effective August 4, 2005 in an October 2006 rating decision.  Thereafter, in a June 2011 rating decision, the Veteran's disability rating was increased to 20 percent, effective January 13, 2011.  As noted above rating the spine includes consideration of any associated neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See 38 C.F.R.  § 4.71a, Note 1 (2016).  Here, neurological symptoms have been considered and service connection awarded in association with the Veteran's cervical spine in a separate rating which the Veteran did not appeal, thus the matter will not be discussed further here.

The service-connected cervical spine disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, for Intervertebral Disc Syndrome.  38 C.F.R. § 4.71a (2016). 

As above, under Diagnostic Code 5243, it is noted that the intervertebral disc syndrome should be evaluated either under the criteria for IVDS or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation.  Under the General Rating Formula for diseases of the Spine,  with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, is assigned a 10 percent for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees or muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is for disability manifested by the following: forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id

A 40 percent is assigned for ankylosis of the entire cervical spine.  A 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id. A 100 percent is assigned for unfavorable ankylosis of the entire spine.  Id. 

Under Diagnostic Code 5243, 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 
A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).  Note 1:  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that an initial rating 10 percent rating, and no higher, is warranted prior to January 13, 2011, and a 20 percent rating is warranted thereafter.  

Prior to January 13, 2011, neither private nor VA treatment records demonstrate forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Nor is intervertebral disc syndrome shown.  

A February 2005 Tennessee Disability Determination for Social Security Disability was associated with the claims folder.  Physical examination of the neck showed range of motion of the cervical spine of flexion of 45 degrees, extension of 55 degrees, and right and left lateral flexion of 40 degrees.  

An August 2006 VA examination report included a finding of degenerative disc disease of the cervical spine with spurring and severe right neural forminal narrowing.  There was no spasm, atrophy, guarding, pain with motion or weakness found objectively.  Tenderness of the sacrospinous was noted.  There were no additional limitation on repetition of range of motion of the cervical spine.  Reverse lordosis was noted.  There was not muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spine contour.  The Veteran reported pain radiating to the left arm.  There were no episodes of intervertebral disc syndrome which led to incapacitating episodes in the last 12 month period, thus a higher rating based on IVDS is not warranted.

Physical examination revealed no spasm, atrophy, guarding, pain with motion or weakness.  Tenderness was noted on the left and right side.  There was not muscle spasm, tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Forward flexion of the cervical spine was found to be greater than 30 degrees, at 45 degrees, and the Veteran's combined range of motion was greater than 170 degrees.  

The Veteran stated that he was unable to drive and had a hard time reading because he was unable to hold his head in a normal position for a significant period. However, and significantly, for the reasons described in the analysis above, the Board finds that the Veteran's own statements are afforded no weight due to findings that his complaints were not corresponding to objective findings and due records demonstrating exaggeration of symptoms.

Examination of the cervical spine in January 2011 revealed flexion to 25 degrees and a combined range of motion of 155 degrees.  

In an April 2011 VA examination of the cervical spine, range of motion demonstrated forward flexion to 40 degrees with no objective evidence of painful motion, extension to 20 degrees with pain at 10 degrees, right and left lateral flexion to 30 degrees with no objective evidence of painful motion, right and left lateral rotation to 70 degrees, with pain at 55 degrees.  There was no additional limitation in range of motion following repetitive use testing, there was functional impairment of less movement than normal and pain on movement.  There was no intervertebral disc syndrome.  

At the Veteran's August 2014 VA examination of the neck, the Veteran described continued pain, he did not report any hospitalization or incapacitating episodes.  There were no flare-ups.  Range of motion was flexion to 45 degrees or greater.  There was extension to 30 degrees, right lateral flexion was to 30 degrees, left lateral flexion was to 20 degrees.  Right lateral rotation was to 40 degrees right lateral flexion was to 30 degrees, left lateral rotation was to 45 degrees with right lateral flexion was to 30 degrees.  There was no objective signs of painful motion.  There was no additional limitation of range of motion following repetitive use testing.  There was less movement than normal with repetitive use.  Muscle spasm caused tenderness or pain to palpitation but not abnormal gait, abnormal spinal contour.  There was no ankyloses.  

Thus, since January 13, 2011, the evidence has not demonstrated forward flexion to 15 degrees or less or ankyloses.  Nor has the evidence demonstrated intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  As such, a disability rating in excess of 20 percent from January 13, 2011 is not warranted  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Additional Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation. 38 C.F.R. § 3.321 (b)(1) (2016).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116  .

Here, the Board finds that in this case the schedular ratings are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected disabilities which were primarily productive of pain, including pain on movement.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's disability symptoms with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the ratings assigned and he does not have symptoms associated with the disabilities that have been unaccounted for by the schedular ratings assigned herein.  See 38 C.F.R. § 4.71a.  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from his service-connected disabilities with the pertinent schedular criteria does not show that his service-connected disabilities present "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321  (b).

Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19   (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. 762 F.3d. 1362 (2014).  However, the Veteran has not identified relevant symptomatology that is not contemplated by the rating criteria, nor has he cited evidence showing that the disability picture is so unusual or exceptional that it is not contemplated by the rating schedule such that a referral was warranted. 

Therefore, referral of the claim for extraschedular consideration is not warranted.


ORDER

A disability rating in excess of 10 percent for a lumbar spine disability prior to January 29, 2009 is denied.  

A disability rating in excess of 20 percent for a lumbar spine disability since January 29, 2009 is denied.  

An initial disability rating in excess of 10 percent for a cervical spine disability, prior to January 13, 2011 is denied.  

An initial disability rating in excess of 20 percent for a cervical spine disability, from January 13, 2011 is denied.  


REMAND

The Board finds that additional development is necessary with respect to the claim for entitlement to TDIU.  Although the Veteran does not meet the schedular percentage requirements for an award of TDIU under 38 C.F.R. § 4.16 (a), prior to June 5, 2012, a November 2011 VA medical examination included the VA examiner's finding that because the Veteran was right handed he could probably do sedentary labor despite left hand impairment "if he didn't have the back and neck conditions to contend with."

Considering these records in light of the Board's duty to "fully and sympathetically develop the veteran's claim," the Board finds sufficient evidence to warrant extraschedular consideration by the Director of Compensation Service in accordance with 38 C.F.R. § 4.16  (b).  See McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008) (citation omitted).  The Board itself may not assign an extraschedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321 (b)" or § 4.16(b)).

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of entitlement to a TDIU on an extraschedular basis to VA's Director, Compensation Services, per 38 C.F.R. § 4.16 (b). 

2.  Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue an SSOC before returning the matter to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


